Exhibit 10.1

STOCK EXCHANGE AGREEMENT


This Stock Exchange Agreement (“Agreement”) between BioStem, Inc., a Nevada
corporation (“BioStem”), Joytoto Co., Ltd., a Korean company (“Joytoto”) and
Joyon Entertainment Co., Ltd., a Korean Company (“Joyon,” and together with
Joytoto, the “Shareholders”), being the owners of record of all of the issued
and outstanding stock of Joyon Entertainment, Inc., a Delaware corporation
(“JEI”), is entered into as of October __, 2007


RECITALS


A.           BioStem is a public company quoted on the Nasdaq Over-The-Counter
market (OTCBB).


B.           The Shareholders own all of the issued and outstanding shares of
common stock of JEI (the “JEI Stock”).  JEI owns 100% of the capital stock of
Joytoto America, Inc. and Joytoto Technologies, Inc.


C.           The Shareholders have agreed to sell to BioStem and BioStem has
agreed to purchase the JEI Stock from the Shareholders in exchange for
115,000,000 common shares of BioStem, pursuant to the terms and conditions set
forth in this Agreement.


D.           JEI will become a wholly-owned subsidiary of BioStem.


In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties agree as follows:


1.
Exchange of Stock.



 
(a)
The Shareholders agree to transfer to BioStem, and BioStem agrees to purchase
from the Shareholders, all of the Shareholders' right, title and interest in
their JEI Stock, representing 100% of the issued and outstanding stock of JEI,
free and clear of all mortgages, liens, pledges, security interests,
restrictions, encumbrances, or adverse claims of any nature.



 
(b)
At the Closing (as defined in Section 2 below), upon surrender by the
Shareholders of the certificates evidencing the JEI Stock duly endorsed for
transfer to BioStem or accompanied by stock powers executed in blank by the
Shareholders, BioStem will cause 115,000,000 shares of its common voting stock,
par value $0.001 (the “BioStem Stock”) to be issued to the Shareholders, in full
satisfaction of any right or interest which each Shareholder held in the JEI
Stock.  The BioStem Stock will be issued to the Shareholders with a restrictive
legend as required by applicable securities laws.  As a result of the exchange
of the JEI Stock in exchange for the BioStem Stock, JEI will become a
wholly-owned subsidiary of BioStem.



2.
Closing.



 
(a)
The parties to this Agreement will hold a closing (the “Closing”) for the
purpose of executing and exchanging all of the documents contemplated by this
Agreement and otherwise effecting the transactions contemplated by this
Agreement.  The Closing will be held as soon as possible but not later than
October 15, 2007, in Santa Monica, California, unless another place or time is
mutually agreed upon in writing by the parties.  All proceedings to be taken and
all documents to be executed and exchanged at the Closing will be deemed to have
been taken, delivered and executed simultaneously, and no proceeding will be
deemed taken nor documents deemed executed or delivered until all have been
taken, delivered and executed.  If agreed to by the parties, the Closing may
take place through the exchange of documents by fax and/or express courier.


--------------------------------------------------------------------------------


 
 
(b)
With the exception of any stock certificates which must be in their original
form, any copy, fax, e-mail or other reliable reproduction of the writing or
transmission required by this Agreement or any signature required thereon may be
used in lieu of an original writing or transmission or signature for any and all
purposes for which the original could be used, provided that such copy, fax,
e-mail or other reproduction is a complete reproduction of the entire original
writing or transmission or original signature, and the originals are promptly
delivered thereafter.



 
(c)
At closing, BioStem shall have not more than fifty thousand dollars ($50,000) of
accrued but unpaid accounts payable, and shall have no other liabilities.



3.             Representations and Warranties of BioStem.


BioStem represents and warrants as follows:


 
(a)
BioStem is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and is licensed or qualified as a foreign
corporation in all states in which the nature of its business or the character
or ownership of its properties makes such licensing or qualification necessary.



 
(b)
The only authorized capital stock of BioStem, as of the Closing Date, shall
consist of 310,000,000 shares of capital stock, of which 300,000,000 shares will
be common stock, $0.001 par value per share, of which, based on the records of
BioStem’s stock transfer agent, not more than 34,500,000 shares will be issued
and outstanding as of the closing date, and 10,000,000 shares of preferred
stock, of which none shall be outstanding as of the closing date.  There shall
be 21,000,000 warrants to purchase common stock at an exercise price of $0.10
per share, and 3,400,000 warrants to purchase common stock at an exercise price
of $0.35 per share, outstanding as of the closing date.  To the best knowledge
of BioStem, all issued and outstanding shares of BioStem’s common stock are
fully paid and nonassessable.



(c)           BioStem will have no subsidiaries as of the closing date.


--------------------------------------------------------------------------------



               (d)         Execution of this Agreement and performance by
BioStem hereunder has been or will be duly authorized by all requisite corporate
action on the part of BioStem, and this Agreement constitutes a valid and
binding obligation of BioStem, and BioStem’s performance hereunder will not
violate any provision of any charter, bylaw, indenture, mortgage, lease, or
agreement, or any order, judgment, decree, or, to BioStem’s knowledge any law or
regulation, to which any property of BioStem is subject or by which BioStem is
bound.


 
(e)
BioStem has full corporate power and authority to enter into this Agreement and
to carry out its obligations hereunder, and will deliver at the Closing a copy
of resolutions of its board of directors authorizing execution of this Agreement
by its officers and performance hereunder.



 
(f)
BioStem has provided all financial statements and financial information in its
possession as have been requested by the Shareholders.



 
(g)
There is no litigation or proceeding pending, or to BioStem’s knowledge
threatened, against or relating to BioStem, its properties or business.



 
(h)
BioStem is acquiring the JEI Stock to be transferred to it under this Agreement
for investment and not with a view to the sale or distribution thereof.



4.             Representations and Warranties of the Shareholders.


The Shareholders, jointly and severally, represent and warrant as follows:


 
(a)
JEI is a corporation duly organized, validly existing, and in good standing
under the laws of Delaware and is licensed or qualified as a foreign corporation
in all places in which the nature of its business or the character or ownership
of its properties makes such licensing or qualification necessary.



 
(b)
There are no agreements purporting to restrict the transfer of the JEI Stock,
nor any voting agreements, voting trusts or other arrangements restricting or
affecting the voting of the JEI Stock.  The JEI Stock held by the Shareholders
are duly and validly issued, fully paid and non-assessable, and issued in full
compliance with all federal, state, and local laws, rules and
regulations.  There are no subscription rights, options, warrants, convertible
securities, or other rights (contingent or otherwise) presently outstanding, for
the purchase, acquisition, or sale of the capital stock of JEI, or any
securities convertible into or exchangeable for capital stock of JEI or other
securities of JEI, from or by JEI.



 
(c)
The Shareholders have full right, power and authority to sell, transfer and
deliver the JEI Stock, and upon delivery of the certificates therefore as
contemplated in this Agreement, the Shareholders will transfer to BioStem valid
and marketable title to the JEI Stock, including all voting and other rights to
the JEI Stock, free and clear of all pledges, liens, security interests, adverse
claims, options, rights of any third party, or other encumbrances.



 
(d)
There is no litigation or proceeding pending, or to any Shareholder's knowledge,
threatened, against or relating to JEI or to the JEI Stock.


--------------------------------------------------------------------------------


 
 
(e)
JEI has filed in correct form all tax returns of every nature required to be
filed by it and has paid all taxes as shown on such returns and all assessments,
fees and charges received by it to the extent that such taxes, assessments, fees
and charges have become due.  JEI has also paid all taxes which do not require
the filing of returns and which are required to be paid by it.  To the extent
that tax liabilities have accrued, but have not become payable, they have been
adequately reflected as liabilities on the books of JEI.



 
(f)
The JEI shareholders have had the opportunity to perform all due diligence
investigations of BioStem and its business as they have deemed necessary or
appropriate and to ask questions of BioStem’s officers and directors and have
received satisfactory answers to all of their questions. The Shareholders have
had access to all documents and information about BioStem and have reviewed
sufficient information to allow them to evaluate the merits and risks of their
exchange for the BioStem Stock.



 
(g)
The Shareholders are acquiring the BioStem Stock for their own account (and not
for the account of others) for investment and not with a view to the
distribution therefor.  The Shareholders will not sell or otherwise dispose of
the BioStem Stock without registration under the Securities Act of 1933, as
amended, or an exemption therefrom, and the certificate or certificates
representing the BioStem Stock will contain a legend to the foregoing effect.



5.             Additional Covenants.


 
(a)
Between the date of this Agreement and the Closing, the Shareholders, with
respect to JEI, and BioStem, with respect to itself, will, and will cause their
respective representatives to: (i) afford the other party and its
representatives access to their personnel, properties, contracts, books and
records, and other documents and data, as reasonably requested by the other
party; (ii) furnish the other party and its representatives with copies of all
such contracts, books and records, and other existing documents and data as the
other may reasonably request in connection with the transaction contemplated by
this Agreement; and (iii) furnish the other party and its representatives with
such additional financial, operating, and other data and information as the
other may reasonably request.



6.             Termination.


This Agreement may be terminated (1) by mutual consent in writing; (2) by either
the Shareholders or BioStem if there has been a material misrepresentation or
material breach of any warranty or covenant by any other party that is not cured
by October 15, 2007; or (3) by any of the Sshareholders or BioStem if the
Closing has not taken place within 45 business days following execution of this
Agreement, unless adjourned to a later date by mutual consent in writing.


--------------------------------------------------------------------------------



7.             Expenses.


Whether or not the Closing is consummated, each of the parties will pay all of
his, her, or its own legal and accounting fees and other expenses incurred in
the preparation of this Agreement and the performance of the terms and
provisions of this Agreement.


8.
Survival of Representations and Warranties.



The representations and warranties of the Shareholders and BioStem set out in
this Agreement will survive the Closing for a period of 30 days.


9.
Waiver.



Any failure on the part of either party hereto to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.


10.
Brokers.



Each party agrees to indemnify and hold harmless the other party against any
fee, loss, or expense arising out of claims by brokers or finders employed or
alleged to have been employed by the indemnifying party.


11.
General Provisions.



 
(a)
This Agreement will be governed by and under the laws of the State of Nevada,
USA without giving effect to conflicts of law principles.  If any provision
hereof is found invalid or unenforceable, that part will be amended to achieve
as nearly as possible the same effect as the original provision and the
remainder of this Agreement will remain in full force and effect.



 
(b)
Any dispute arising under or in any way related to this Agreement will be
resolved by binding arbitration under the commercial arbitration rules of the
American Arbitration Association in Santa Monica, California.



 
(c)
In any adverse action, the parties will restrict themselves to claims for
compensatory damages and/or securities issued or to be issued and no claims will
be made by any party or affiliate for lost profits, punitive or multiple damages
or any other consequential damages.



 
(d)
This Agreement constitutes the entire agreement and final understanding of the
parties with respect to the subject matter hereof and supersedes and terminates
all prior and/or contemporaneous understandings and/or discussions between the
parties, whether written or verbal, express or implied, relating in any way to
the subject matter hereof.  This agreement may not be altered, amended, modified
or otherwise changed in any way except by a written agreement, signed by both
parties.


--------------------------------------------------------------------------------



(e)          This Agreement will inure to the benefit of, and be binding upon,
the parties hereto and their successors and assigns; provided, however, that any
assignment by either party of its rights under this Agreement without the
written consent of the other party will be void.


 
(f)
The parties agree to take any further actions and to execute any further
documents which may from time to time be necessary or appropriate to carry out
the purposes of this Agreement.



 
(g)
The headings of the Sections, paragraphs and subparagraphs of this Agreement are
solely for convenience of reference and will not limit or otherwise affect the
meaning of any of the terms or provisions of this Agreement.  The references in
this Agreement to Sections, unless otherwise indicated, are references to
sections of this Agreement.



 
(h)
This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document.  This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects.



BIOSTEM, INC.
 
 
By:__________________________
Marc Ebersole
Chief Executive Officer
JOYTOTO CO. LTD.
 
 
By:__________________________
Name: Cho, Seong Sam
Title: Chairman
   
JOYON ENTERTAINMENT CO., LTD.
 
By:__________________________
Name: Cho, Seong Yong
Title: Chief Executive Officer
 





--------------------------------------------------------------------------------


